Citation Nr: 1200559	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-37 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the veteran's death.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to February 1958.  The veteran died in December 1990.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the benefit sought on appeal.  The appeal was remanded in August 2008.

In November 2011, the appellant's representative filed a motion to advance the appeal on the Board's docket, stating that the Veteran was born in 1926, and, assuming she was approximately the same age as the Veteran, she should be considered to be of "advanced age."  He further stated that "review of the file does not indicate the age of the widow."  Appeals must be considered in docket order, but can be advanced on the docket in particular circumstances, which include the "advanced age" of the appellant, defined as 75 or more years of age.  38 C.F.R. § 20.900(c) (2011); see 38 U.S.C.A. § 7107(a)(2) (West 2002).  Clearly, there is no basis for assuming that a Veteran and his wife are near the same age, but to avoid unnecessary delay by requesting that the appellant's representative support his motion with a legally sufficient argument, a quick review of the file was undertaken, which disclosed that on the appellant's claim for DIC benefits, which she signed in December 2004, she reported her date of birth as "5-[redacted]-24."  On the basis of this, the motion was granted.  

When reviewing the file more thoroughly, however, in connection with the merits of the appellant's claim on appeal, a Report of Contact was discovered, which showed that in April 2005, the appellant telephoned the RO and stated that her correct date of birth was May [redacted], 1944.  Additionally, an SSA report dated in April 2005 also identified the appellant's date of birth as the 1944 date, not 1924.  As such, she does not meet the requirements for advancement on the docket based on "advanced age."  

The motion to advance the case on the docket, submitted by an accredited representative, without a legal basis for the claim is troublesome.  It would not be too much to expect for an accredited representative to have at least the minimal contact required to inquire of the appellant's age before filing a motion to advance.  Nevertheless, the appellant herself does not appear to have been involved in the motion to advance the appeal on the docket.  Moreover, the case was already before the Board for appellate consideration by the time the motion was received, and there is no indication that the advancement on the docket has resulted in her claim being considered out of docket order at the expense of another appellant awaiting a final appellate decision by the Board.  Consequently, the Board will proceed to adjudicate this appeal, without any further delay.  


FINDINGS OF FACT

1.  The veteran died in December 1990, due to recurrent acute myocardial infarction, with hypertension, stroke and diabetes mellitus as other significant causes of his death.  

2.  At the time of his death, service connection was not in effect for any disabilities.   

3.  Myocardial infarction, hypertension, cerebrovascular accident, and diabetes mellitus were first shown many years after service and are unrelated to any events in service.

4.  The appellant has not alleged that any rating decision during the Veteran's lifetime was clearly and unmistakably erroneous, nor has she submitted relevant, previously unavailable service department evidence, which would establish that the Veteran was entitled to receive a total disability rating for 10 years prior to his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute to the Veteran's death, and the criteria for service connection for cause of death are not met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2011).

2.  The criteria for entitlement to DIC based on receipt of, or entitlement to receipt of, total compensation prior to the Veteran's death have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in January 2009, the RO notified the appellant of the information necessary to substantiate the claim on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told that the evidence must show a causal relationship between the Veteran's death and an injury, disease or event in military service.  She was advised of various types of lay and medical evidence that could substantiate her claim.  She was informed that at the time of the Veteran's death, service connection was not in effect for any disabilities, and was provided an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  She was provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the letter was not sent prior to the initial determination, subsequently, the claim was readjudicated, and a supplemental statement of the case was provided in October 2011, thus correcting the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Concerning the claim for DIC under 38 U.S.C.A. § 1318, the relevant facts are not in dispute and the resolution of the appellant's claim is entirely dependent upon the application of relevant statutes and regulations; under these circumstances, no notice or assistance is required under the VCAA.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Thus, the duty to notify was satisfied.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Available service department records have been obtained, as has the Veteran's death certificate and identified, available post-service medical records, which consist of records of the Veteran's treatment in military facilities on Guam.  Records were obtained under his own name.  After the appellant stated that the Veteran was also treated as a dependent of her son while the son was in the military, records under that name were obtained.  The appellant has not identified any other potentially relevant information or evidence.  A VA nexus opinion is not warranted because, as discussed below, there is no credible evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the Veteran qualifies, or a credible indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection for the cause of the Veteran's death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service- connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

According to the death certificate, the Veteran died in December 1990, at the age of 64 years.  The immediate cause of death was recurrent acute myocardial infarction, with hypertension, stroke and diabetes mellitus as other significant causes contributing to his death.  At the time of his death, service connection was not in effect for any disabilities.

Service treatment records do not show that the Veteran had a cardiac condition, hypertension, a cerebrovascular condition, or diabetes mellitus during service.  He was hospitalized in February 1953, and was diagnosed as having parotitis, epidemic, ancylostomiasis (hookworm), and trichuriasis.  A chest X-ray was obtained, due to complaints of chest pain.  The chest X-ray revealed negative findings of all the thoracic viscera, and no evidence of pathological change, recent or old.  On his separation examination in January 1958, the head, chest, heart, vascular system, and endocrine systems were all noted to be normal.  Urinalysis was negative for sugar, a chest X-ray showed an essentially normal chest, and his blood pressure was 140/80.  

After service, there are no medical records available until May 1985, when he was seen at a military facility, with problems including diabetes mellitus and high blood pressure.  He was next seen in 1988, and records dated from October 1988 to October 1990 show his treatment for multiple medical conditions, with his health declining.  In October 1988, he reported that he had had a "light stroke" in 1984.  In August 1989, he was noted to have early dementia.  

The Veteran was hospitalized from April to May 1990, with final diagnoses of acute anterior wall myocardial infarction, intracranial hemorrhage, Binswanger's dementia, diabetes mellitus and hypertension.  He was noted to be a rather difficult historian, with a poor memory.  His current episode of chest pain apparently began after he ate a ham steak sandwich for lunch.  He denied any other chest pain or shortness of breath in recent years, and said that his only other chest pain occurred during his military service several decades earlier.  Also noted was a history of 20 years in the Air Force, which is clearly not the case, and may have been a mistake on the part of the transcriber, as such a history is not noted on any other records pertaining to the Veteran.  A past medical history of diabetes mellitus and hypertension for many years was noted.  It was also noted that review of his old records several days after admission was not further revealing.  

He was again hospitalized, in August 1990 with syncope.  It was noted that he had been confined to bed and wheelchair since April 1990, and had required essentially total care due to a chronic dementia and left-sided weakness.  He was unable to give a reliable history, but a history of coronary artery disease, manifested by myocardial infarction, as well as hypertension, dementia, diabetes mellitus, and multiple cerebrovascular accident shown on a computerized tomography (CT) scan.  

Although the Veteran was noted to complain of chest pain on one occasion during service, the subsequent hospitalization did not disclose any cardiac etiology.  He had swelling of the left jaw, and was diagnosed as having parotitis.  In addition, he was found to have intestinal parasites, which were not shown to be present after treatment.  At the time of hospitalization in 1990, he was found to be suffering from dementia, and noted to be a poor historian.  Nevertheless, he stated at that time that he had not had any other chest pain since service, and, although this is of questionable probative value, there is no other evidence indicating continuity of symptomatology.  Although a history of "long-standing" hypertension and diabetes mellitus, as well as evidence of an old myocardial infarction, were noted on admission, the Veteran was discharged from service more than 30 years before this incident, and the history is not specific enough to indicate that the onset was in service, or within a year thereafter.  

Given these factors, service connection for the cause of the Veteran's death is not warranted and must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the appellant's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 where it is shown that the Veteran's death was not the result of his or her own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death, or for lesser periods for a Veteran who died less than ten years after release from active duty or who was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  "Entitled to receive" includes enumerated circumstances in which a Veteran, who had a service-connected disability that was continuously rated totally disabling by VA for the period specified, was not receiving such compensation for various administrative reasons.  38 C.F.R. § 3.22(b)(3).  The total disability rating may be based on schedular considerations or on unemployability (TDIU).  38 C.F.R. § 3.22(c).  

According to the death certificate, the Veteran died in December 1990, at the age of 64 years.  The immediate cause of death was recurrent acute myocardial infarction, with hypertension, stroke and diabetes mellitus as other significant causes contributing to his death.  At the time of his death, service connection was not in effect for any disabilities.  Thus, DIC is not warranted under any of the circumstances outlined above, which require, as a threshold matter, a service-connected disability.  

For DIC claims filed on or after January 21, 2000, DIC benefits may not be awarded based on "hypothetical entitlement," which means, in essence, that, hypothetically, a different decision would have resulted in a Veteran's receiving a 100 percent disability rating for at least ten years prior to death, as a matter of law.  See Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).  Although the Veteran died in 1990, the claim for DIC was 

Where a Veteran filed a claim for disability compensation during his or her lifetime, the Veteran may be "entitled to receive" compensation for total disability for the requisite time period, in certain limited circumstances.  38 C.F.R. § 3.22(b).  The first of these is if the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the requisite time period, but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1).  The appellant has not alleged CUE in any such decision.  

The other basis for finding that a Veteran was "entitled to receive" compensation is where there is additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, and which provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  38 C.F.R. § 3.22(b)(2).  No additional service department records have been found in this case.

Accordingly, there is no legal basis to grant the appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  Entitlement to DIC benefits is prefaced on specific and unambiguous requirements, which have not been met.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the application of the law to the undisputed facts, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


